

AMENDMENT NO. 1


TO
FIVE-YEAR CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO FIVE-YEAR CREDIT AGREEMENT (this “Amendment”) is made as
of July 13, 2018, by and among ARIZONA PUBLIC SERVICE COMPANY (the “Borrower”),
the lenders listed on the signature pages hereof (the “Lenders”), and BARCLAYS
BANK PLC (“Barclays”), as Agent (the “Agent”), under that certain Five-Year
Credit Agreement, dated as of June 29, 2017, by and among the Borrower, the
lenders from time to time parties thereto and the Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meaning
given to them in the Credit Agreement.
WITNESSETH
WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
WHEREAS, the Borrower has requested that the Agent and the Lenders amend the
Credit Agreement on the terms and conditions set forth herein; and
WHEREAS, the Borrower, the Agent and the Lenders have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following:
1.
Amendments to the Credit Agreement. Effective as of July 13, 2018 (the
“Amendment Effective Date”) and subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as follows:

(a)
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means July 13, 2018.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in form and
substance acceptable to the Agent in its discretion.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975


1

--------------------------------------------------------------------------------




of the Internal Revenue Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)
Section 1.01 of the Credit Agreement is hereby amended to amend and restate the
following definitions in the appropriate alphabetical order:

“Ineligible Institution” means (a) a natural person, (b) an Affected Lender or
any of its Subsidiaries, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(e) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute an Affected Lender or a Subsidiary
thereof.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.


“SEC Reports” means the Borrower’s (i) Form 10-K Report for the year ended
December 31, 2017, (ii) Form 10-Q Report for the quarter ended March 31, 2018
and (iii) Form 8-K Reports filed on January 9, 2018 and February 22, 2018.
“VIE Lessor Trusts” means the three (3) separate variable-interest entity lessor
trusts that purchased from, and leased back to, the Borrower certain interests
in the PVNGS Unit 2 and related common facilities, as described in Note 6 of
Combined Notes to Condensed Consolidated Financial Statements in the Borrower’s
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2018.
(c)
The definition of “Interest Period” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the phrase “one week, or” immediately prior to the
phrase “one, two, three or six months” now appearing in the second sentence
thereof.

(d)
The definition of “Sanctions” in Section 1.01 of the Credit Agreement is hereby
amended by inserting the following at the end thereof:

“, or any other applicable Governmental Authority”
(e)
Section 2.02(a) of the Credit Agreement is hereby amended by deleting the
reference to “12:00 noon” in clause (y) thereof and replacing it with “1:00
p.m.”.



2

--------------------------------------------------------------------------------




(f)
Section 2.03(b)(i) of the Credit Agreement is hereby amended by deleting the
reference to “two” in the second sentence thereof and replacing it with “three”.

(g)
Section 2.03(b)(ii) of the Credit Agreement is hereby amended by deleting the
reference to “by telephone or” therein.

(h)
Section 2.03(b)(iii) of the Credit Agreement is hereby amended by deleting the
reference to “(which may be by telephone or in writing)” therein and replacing
it with “(which shall be in writing)”.

(i)
Section 2.03(c)(i) of the Credit Agreement is hereby amended by deleting the
reference to “by telephone if immediately confirmed” therein.

(j)
Section 2.03(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(g)    Role of Issuing Bank. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable Issuing Bank, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such Issuing Bank shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined by a final, non-appealable judgment by a
court of competent jurisdiction; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or L/C Related Document. The Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at Law or under any other
agreement. None of the applicable Issuing Bank, the Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(f); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the applicable Issuing Bank, and such Issuing Bank may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Issuing Bank’s willful misconduct or
gross negligence as determined by a final, non-appealable judgment by a court of
competent jurisdiction or such Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a


3

--------------------------------------------------------------------------------




sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the applicable Issuing Bank may accept documents that appear on its face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.”
(k)
Section 2.03A(b) of the Credit Agreement is hereby amended by deleting the
reference to “by telephone (confirmed by facsimile)” therein and replacing it
with “in writing”.

(l)
Section 2.08(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b)    (i)    If the Required Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Advance or a Conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Advance, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance, or (c) the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Advance
does not adequately and fairly reflect the cost to such Lenders of funding such
Revolving Advance, the Agent will promptly so notify the Borrower and each
Lender, whereupon each Eurodollar Rate Advance will automatically on the last
day of the then existing Interest Period therefor Convert into a Base Rate
Advance. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended until the Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or continuation of Eurodollar Rate Advances or, failing that, will
be deemed to have Converted such request into a request for a Base Rate Advance
in the amount specified therein.
(ii)    Notwithstanding anything to the contrary herein, if at any time the
Agent or the Required Lenders determine (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in Section
2.08(b)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in Section 2.08(b)(i) have not arisen but the
supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans, then the Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the Eurodollar Rate
that gives due consideration to the then prevailing market


4

--------------------------------------------------------------------------------




convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 8.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest, together with a copy of such amendment, is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Provided that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.”
(m)
Section 4.01(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(e)    (i) The Consolidated balance sheet of the Borrower as of December 31,
2017, and the related Consolidated statements of income and cash flows of the
Borrower for the fiscal year then ended, accompanied by an opinion thereon of
Deloitte & Touche LLP, independent registered public accountants and the
Consolidated balance sheet of the Borrower as of March 31, 2018, and the related
Consolidated statements of income and cash flows of the Borrower for the three
months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to the Agent, fairly present in
all material respects, subject, in the case of said balance sheet at March 31,
2018, and said statements of income and cash flows for the three months then
ended, to year-end audit adjustments, the Consolidated financial condition of
the Borrower as at such dates and the Consolidated results of the operations of
the Borrower for the periods ended on such dates, all in accordance with GAAP
(except as disclosed therein), and (ii) except as disclosed to the Agent in the
SEC Reports or by means of a letter from the Borrower to the Lenders (such
letter, if any, to be delivered to the Agent for prompt distribution to the
Lenders) delivered prior to the execution and delivery of this Agreement (which,
in each case, shall be satisfactory to each Lender in its sole discretion),
since December 31, 2017, there has been no Material Adverse Effect.”
(n)
Section 4.01(o) of the Credit Agreement is hereby amended by inserting the
following at the end thereof:

“, or any other applicable Governmental Authority”
(o)
Section 4.01 of the Credit Agreement is hereby amended by inserting the
following new clauses (r) and (s) at the end thereof:

“(r)    If Borrower is required to deliver a Beneficial Ownership Certificate,
as of the Amendment No. 1 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.


5

--------------------------------------------------------------------------------




(s)    The Borrower is not an EEA Financial Institution.”
(p)
Section 5.01(a) of the Credit Agreement is hereby amended by deleting the
parenthetical therein and replacing it with the following:

“(other than in the case of the PATRIOT Act, the applicable orders, rules and
regulations of OFAC, or the FCPA, or any similar applicable laws)”
(q)
Section 5.01(h) of the Credit Agreement is hereby amended by deleting clause
(ix) therein and replacing it with the following new clauses (ix) and (x):

“(ix)    as soon as possible and in any event within five days after any
Authorized Officer of the Borrower knows of the occurrence thereof, notice of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification; and
(x)    promptly following request therefor, (a) such information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws; or (b) such other
information respecting the Borrower or any of its Subsidiaries as any Lender
through the Agent may from time to time reasonably request.”
(r)
Section 7.03 of the Credit Agreement is hereby amended by deleting clause (ii)
therein and replacing it with the following:

“(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final, non-appealable judgment by a court of competent
jurisdiction.”
(s)
Article VII of the Credit Agreement is hereby amended by inserting the following
new Section 7.10 at the end thereof:

“Section 7.10    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances, the Letters of Credit or the Commitments,


6

--------------------------------------------------------------------------------




(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:


7

--------------------------------------------------------------------------------




(i)    none of the Agent or the Arrangers, or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Advances, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Advances, the Letters of Credit, the
Commitments or this Agreement.
(c)    The Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Advances, the Letters of Credit,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Advances, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees,


8

--------------------------------------------------------------------------------




commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.”
(t)
Section 8.07(b)(iii)(C) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; and”
(u)
Section 8.07(d) of the Credit Agreement is hereby amended by deleting each
reference to “Loans” therein and replacing it with “Advances”.

(v)
Section 8.11(a) of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety.

(w)
Section 8.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 8.13    Patriot Act and Beneficial Ownership Regulation. The Agent and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies each borrower (including
the Borrower), guarantor or grantor (the “Loan Parties”), which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the PATRIOT Act
and the Beneficial Ownership Regulation. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
such Lender in maintaining compliance with the PATRIOT Act and the Beneficial
Ownership Regulation.”
(x)
Exhibit B to the Credit Agreement is hereby amended by inserting “[one week]”
immediately before “[___ month[s]” in clause (iv) thereof.

2.
Conditions of Effectiveness. This Amendment shall become effective as of the
Amendment Effective Date upon the Agent’s (or, in the case of clause (b), the
applicable Lender’s) receipt of:

(a)
duly executed counterparts of the signature pages hereof by each of the
Borrower, the Lenders and the Agent;



9

--------------------------------------------------------------------------------




(b)
in the event that the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower; and

(c)
such other documents, instruments and agreements as the Agent shall reasonably
request.

3.
Representations and Warranties and Reaffirmations of the Borrower.

3.1.
The Borrower hereby represents and warrants that (i) this Amendment and the
Credit Agreement as previously executed and as modified hereby constitute legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, subject, however, to the application
by a court of general principles of equity and to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally, and (ii) no Default or Event of Default has
occurred and is continuing.

3.2.
Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby reaffirms all covenants, representations and warranties made in
the Credit Agreement as modified hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date, except that any such covenant, representation, or
warranty that was made as of a specific date shall be considered reaffirmed only
as of such date.

4.
Reference to the Effect on the Credit Agreement.

4.1.
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import referring thereto) or in any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby.

4.2.
Except as specifically modified above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect, and are hereby ratified and
confirmed.

4.3.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

4.4.
Upon satisfaction of the conditions set forth in Section 2 hereof and the
execution hereof by the Borrower, the Lenders and the Agent, this Amendment
shall be binding upon all parties to the Credit Agreement.



10

--------------------------------------------------------------------------------




4.5.
This Amendment shall constitute a Loan Document.

5.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

6.
Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

7.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Amendment and the transactions contemplated hereby shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

[SIGNATURE PAGES FOLLOW]




11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
ARIZONA PUBLIC SERVICE COMPANY, as the Borrower
 
 
 
 
 
By: /s/ Lee R. Nickloy
 
Name: Lee R. Nickloy
 
 
Title: Vice President and Treasurer
 





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC, as Agent, a Lender and an Issuing Bank
 
 
 
 
 
By: /s/ Sydney G. Denis
 
Name: Sydney G. Dennis
 
Title: Director





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
MIZUHO BANK, LTD., as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Tracy Rahn
 
Name: Tracy Rahn
 
Title: Authorized Signatory





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Jerry Wells
 
Name: Jerry Wells
 
Title: Director





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A, as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Nancy R. Barwig
 
Name: Nancy R. Barwig
 
Title: Credit Risk Director





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
SUNTRUST BANK, as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Arize Agumadu
 
Name: Arize Agumadu
 
Title: Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Matthew Kerr
 
Name: Matthew Kerr
 
Title: Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
MUFG UNION BANK, N.A., as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Maria Ferracias
 
Name: Maria Ferracias
 
Title: Director





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
BNP PARIBAS, as a Lender and as an Issuing Bank
 
 
 
 
 
By: /s/ Christopher Sked
 
Name: Christopher Sked
 
Title: Managing Director
 
 
 
By: /s/ Nicole Rodriguez
 
Name: Nicole Rodriguez
 
Title: Director





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
 
 
By: /s/ Mark W. Rogers
 
Name: Mark W. Rogers
 
Title: Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
By: /s/ Nick Giarratano
 
Name: Nick Giarratano
 
Title: Director



    


Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
CITIBANK, N.A., as a Lender
                                                             
 
 
 
 
 
By: /s/ Kate Tu
 
Name: Kate Tu
 
Title: Senior Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By: /s/ Keven D. Smith
 
Name: Keven D. Smith
 
Title: Senior Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
By: /s/ Frank Lambrinos
 
Name: Frank Lambrinos
 
Title: Authorized Signatory





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
TD BANK, N.A., as a Lender


 
 
 
 
 
By: /s/ Vijay Prasad
 
Name: Vijay Prasad
 
Title: Senior Vice President





Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service

--------------------------------------------------------------------------------










 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By: /s/ Michael Temnick
 
Name: Michael Temnick
 
Title: Vice President







Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
BRANCH BANKING & TRUST COMPANY, as a Lender
 
 
 
 
 
By: /s/ Sarah Salmon
 
Name: Sarah Salmon
 
Title: Senior Vice President









Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
COBANK, ACB, as a Lender


 
 
 
 
 
By: /s/ C. Brock Taylor
 
Name: C. Brock Taylor
 
Title: Vice President









Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company

--------------------------------------------------------------------------------








 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By: /s/ Madeline L. Pleskovic
 
Name: Madeline L. Pleskovic
 
Title: Vice President







Signature Page to Amendment No. 1 to Five-Year Credit Agreement
Arizona Public Service Company